Citation Nr: 1758571	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating prior to April 28, 2017, for a right elbow disability.

2.  Entitlement to an increased initial rating prior to April 28, 2017, for a psychiatric disability.  

3.  Entitlement to an increased initial rating prior to April 28, 2017, for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992, October 2004 to November 2005, and September 2008 to November 2009 with additional service in the Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.  This matter was previously before the Board in August 2011, when it was remanded for additional development.  

In a June 2017 rating decision, the RO awarded increased ratings for each disability effective April 28, 2017.  Specifically, the RO awarded a 30 percent rating for IBS, a 50 percent rating for a psychiatric disability, and a 10 percent rating for the right elbow disability effective April 28, 2017.  The Veteran has indicated that his appeal would be satisfied if the IBS were rated at 30 percent, the psychiatric disability at 50 percent, and the right elbow disability at 10 percent.  See December 2007 Notice of Disagreement.  There is no indication that he now seeks higher ratings.  Thus, the Board has characterized the issues accordingly.  


FINDINGS OF FACT

1.  Prior to April 28, 2017, the Veteran's right elbow disability was manifested by pain with motion.

2.  Prior to April 28, 2017, the social and occupational impairment from the service-connected psychiatric disability most nearly approximated reduced reliability and productivity.

3.  Prior to April 28, 2017, the Veteran did not have worse than "moderate" IBS.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent rating prior to April 28, 2017, for a right elbow disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5206 (2017).

2.  The criteria for an initial rating of 50 percent prior to April 28, 2017, for a psychiatric disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial rating in excess of 10 percent prior to April 28, 2017, for IBS have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Elbow Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4 (2017). 

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson v. Brown, 9 Vet. App. 7 (1996).

The record reveals the Veteran's history of pain with motion of the right elbow.  VA examination in March 2010 revealed normal, pain-free motion.  

Based on the Veteran's competent and credible history of painful motion of the right elbow and resolving all doubt in favor of the Veteran, the Board finds the Veteran is entitled to a 10 percent rating prior to April 28, 2017, for the right elbow disability pursuant to 38 C.F.R. § 4.59 and Burton.  The Veteran has indicated that his appeal would be satisfied if the right elbow disability were rated at 10 percent.  See December 2007 Notice of Disagreement.  Thus, the claim is granted.    

Psychiatric Disability

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

The record reveals the Veteran's consistent endorsement of symptoms including memory loss, sleep impairment, nightmares, intrusive thoughts, panic and anxiety symptoms, irritability, sense of detachment, and avoidance for the entire period of the claim.  He has consistently denied suicidal or homicidal ideation, hallucination, or delusion, and thought content, speech, orientation, and thought process are consistently normal.  

A September 2007 VA examination reveals the Veteran's history that he spent his time working or performing his military duties.  He denied outside friends and reported that his marriage was strained.  The record indicates that he was unable to do serial 7s and reported impairment of concentration and memory.  He was fully oriented with adequate hygiene and good impulse control.  The examiner found recent and intermediate memory were mildly impaired.  The examiner further found the Veteran had a history of obsessive/ritualistic behavior.  The examiner assigned a GAF score of 58 and reported that the psychiatric disability resulted in moderate difficulty in social, occupational, and marital functioning.

An October 2009 VA examination record indicates that the Veteran had normal affect, mood, and judgment; appropriate behavior; no obsessive behavior; and normal comprehension

A March 2010 VA examination record reveals the Veteran's history of being stressed and tense.  He denied behavioral problems or work problems but reported that he worked many hours and had poor life balance.  He reported that he was stressed when in crowds or noisy areas.  He reported an "ok" or "fairly good" marriage, though he was more distant and withdrawn since the 2004 deployment.  The record notes that he had an underdeveloped support system without close friends.  He reported that he did not see the friends he had because he had no time.  Evaluation revealed no evidence of major concentration or memory disturbance and "pretty good" judgment and insight.  The examiner assigned a GAF score of 61-70 and reported that the Veteran was managing "fairly well." 

A February 2016 VA medical record indicates that the Veteran had no anxiety, depression, or sleep difficulties; good eye contact; appropriate thought content; and normal speech.

Upon consideration of the evidence and resolving all doubt in favor of the Veteran, the Board finds a 50 percent rating is warranted for the period prior to April 28, 2017, based on the evidence of reduced reliability and productivity due to panic symptoms, disturbances of motivation and mood, and social withdrawal.  Notably, the Board finds the record does not suggest an increase in impairment as of the May 2017 VA examination.  The Veteran has indicated that his appeal would be satisfied if the psychiatric disability were rated at 50 percent.  See December 2007 Notice of Disagreement.  Thus, the claim is granted.    

IBS

IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome).  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 

The December 2007 Notice of Disagreement reveals the Veteran's history of "frequent" episodes of diarrhea.  

The October 2009 VA examination record reveals negative histories of diarrhea, constipation, abdominal mass or swelling, or flank pain.   

A March 2010 VA examination record reveals negative history of constipation.  He reported episodic diarrhea that occurred a "couple days" of the week, with multiple loose bowel movements during those days.  He also reported abdominal pain/distress/cramps a couple times per week in a diffuse location.  

The February 2011 Board hearing transcript reveals the Veteran's history of loose stool daily.  

A February 2016 VA treatment record reveals the Veteran's negative history of diarrhea, constipation, weight change, or change in bowel habit.  

An April 2017 VA examination record reveals the examiner's determination that the Veteran's IBS was moderate with frequent episodes of bowel disturbance with abdominal distress.  The Veteran reported daily diarrhea and frequent episodes of bowel disturbance with abdominal distress.  

Upon consideration of the evidence, the Board finds a 30 percent rating is not warranted prior to April 28, 2017, for IBS.  Specifically, the Board finds the Veteran did not have worse than "moderate" symptoms prior to that time, as contemplated by the regulation.  There are no findings of severe IBS or impairment of health (i.e. malnutrition) from the IBS, the Veteran's histories report episodic abdominal distress during this period, and the 2017 VA examiner determined that the Veteran's IBS is moderate.  Thus, the claim is denied.   

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the disabilities most recently in 2017, and the Veteran has not alleged inadequacy of an examination.  The Board finds the record is adequate for rating purposes.  

Accordingly, the Board has addressed the merits of the appellant's appeal. 


ORDER

A 10 percent rating for a right elbow disability is granted for the period of the claim prior to April 28, 2017, subject to the criteria applicable to the payment of monetary benefits.

A 50 percent rating for a psychiatric disability is granted for the period of the claim prior to April 28, 2017, subject to the criteria applicable to the payment of monetary benefits.

A 10 percent rating for IBS prior to April 28, 2017, is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


